                                           Case 3:20-mc-80021-SK Document 36 Filed 05/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JONATHAN BARRERA,                                   Case No.20-mc-80021-SK
                                                         Plaintiff.
                                   8
                                                                                             ORDER LIFTING STAY AND
                                                   v.                                        REISSUING WRIT OF HABEAS
                                   9
                                                                                             CORPUS AD TESTIFICANDUM
                                  10     SUSAN G. MCCLINTOCK,
                                                         Defendant.
                                  11

                                  12            The parties just informed the Court that the under lying criminal trial is set to resume on
Northern District of California
 United States District Court




                                  13   June 1 or June 8, 2020. Therefore, the Court HEREBY LIFTS the STAY on the Writ.

                                  14            Accordingly, it is hereby ordered that the Clerk of Court issue a Writ of Habeas Corpus Ad

                                  15   Testificandum for the person of Bryan Escalante, register number 24097-111, whose place of

                                  16   custody and jailor are set forth in the Writ, attached hereto, as his testimony is required on June 8,

                                  17   2020, and from day to day until completion of the trial in the matter The People of California v.

                                  18   Barrera, Case No. 05-141961-3 in the Superior Court of California for the County of Contra

                                  19   Costa.

                                  20            The County of Contra Costa is responsible for the financial cost of transporting Escalanate

                                  21   and is ordered to reimburse the expenses to the United States government.

                                  22            IT IS SO ORDERED.

                                  23   Dated: May 8, 2020

                                  24                                                     ______________________________________
                                                                                         SALLIE KIM
                                  25                                                     United States Magistrate Judge
                                  26
                                  27

                                  28
                                           Case 3:20-mc-80021-SK Document 36 Filed 05/08/20 Page 2 of 2




                                   1                         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

                                   2   TO: Warden B. von Blankensee, USP Tucson, 9300 South Wilmot Road, Tucson, Arizona 85756.

                                   3

                                   4   GREETINGS:

                                   5          WE COMMAND that you have and produce the body Bryan Escalante, in your custody in

                                   6   the hereinabove-mentioned Institution, before Department 35 of the Superior Court of California

                                   7   for the County of Contra Costa (A.F. Bray Courthouse, 1020 Ward Street, Martinez, California

                                   8   94553) at 10:30 a.m. on June 8, 2020, in order that said prisoner may then and there provide

                                   9   testimony at the trial in the matter The People of California v. Barrera, Case No. 05-141961-3 and

                                  10   at the termination of his testimony him forthwith to said hereinabove-mentioned institution, or

                                  11   abide by such order of the above-entitled Court as shall thereafter be made concerning the custody

                                  12   of said prisoner, and further to produce said prisoner at all times necessary until the termination of
Northern District of California
 United States District Court




                                  13   the proceedings for which his testimony is required in the Superior Court of California for the

                                  14   County of Contra Costa;

                                  15          Witness the Honorable SALLIE KIM, United States Magistrate Judge of the United States

                                  16   District Court for the Northern District of California.

                                  17   Dated: May 8, 2020

                                  18
                                                                                         Susan Y. Soong
                                  19                                                     Clerk, United States District Court
                                  20

                                  21                                                     By: ________________________
                                  22                                                     Melinda K. Lock, Deputy Clerk

                                  23
                                       Dated: May 8, 2020
                                  24

                                  25

                                  26                                                     __________________________
                                                                                         The Honorable Sallie Kim
                                  27                                                     United States Magistrate Judge

                                  28
                                                                                         2
